DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on December 27, 2021.
Claims 1-22 are pending.
Claims 1, 3, 5-17, 19 and 20 have been amended.
Claims 21 and 22 have been added.

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 12-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uday Kumar Reddy Bondhugula (“Effective Automatic Parallelization and Locality Optimization Using The Polyhedral Model”, 2008).

With respect to Claim 1, Uday Kumar Reddy Bondhugula discloses:
	modifying one or more portions of graph code to enable the one or more portions to be performed in parallel (automatically generate parallel code from regular C program sections that can be executed on processors such as cell processor, GPUs or embedded multiprocessor SoCs (graph code), Page iii, Abstract, Paragraph 3, lines 1-3; performing complex execution-reordering that can improve performance by parallelization of a polyhedral model (graph code), Pages ii and iii, Abstract, Paragraph 2, lines 1-18) based, at least in part, on one or more architectural features of a processor to perform the one or more portions. (the framework can be targeted (based on) different parallel architectures (architectural features) like general-purpose multicores, the Cell processor, GPUs or embedded multiprocessor SoCs, Pages ii and iii, Abstract, Paragraph 2, lines 15-18)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
	wherein the graph code is based on computer system instructions encoded in a domain-specific language. (Pluto can server as the parallel code generation backend for several high-level domain-specific languages, Page iii, Abstract, Paragraph 3, lines 9-11)

Claim 5 is a system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

With respect to Claim 8, all the limitations of Claim 5 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
(polyhedral model (portions) is readily applicable to loop nests in which the data access functions and loop bounds are affine functions (linear function with a constant) of the enclosing loop variables and parameters, Page 6, 1. Introduction, The Polyhedral Model,  Paragraph 1, lines 11-17)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
wherein the instructions to modify the one or more portions include instructions to generate an initial affine schedule based on improving data reuse and apply an optimization to the initial affine schedule, (generating an initial affine schedule, Page 33, 3.2.1 Scheduling + allocation approaches, Paragraph 1, lines 1-5) the optimization including at least one of: tiling, block-cyclic distribution, double-buffering, array transposition during copy, array padding, strip-mining, swizzling, and loop unrolling. (performing loop tiling in the transformation framework, Page 40, 3.5 Legality of Tiling in the Polyhedral Model, lines 1-12)

With respect to Claim 12, all the limitations of Claim 5 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
wherein the one or more modified portions of the graph code is executable according to a graphics processing unit (GPU) microarchitecture. (the framework can be targeted different parallel architectures like general-purpose multicores, the Cell processor, GPUs or embedded multiprocessor SoCs, Pages ii and iii, Abstract, Paragraph 2, lines 15-18)

Claim 13 is a non-transitory computer-readable storage medium claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
wherein the one or more portions is associated with a computer program that comprises instructions to compute one or more linear algebra expressions. (code that includes several dense linear algebra kernels, Page iii, Paragraph 3, lines 5-8)

With respect to Claim 21, all the limitations of Claim 1 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
wherein modifying the one or more portions comprises reshaping the one or more portions to add more loops based on the one or more architectural features. (performing transformation (modifying the one or more portions) by partitioning the iteration space into tiles (add more loops) that may be concurrently executed on different processors (one or more architectural features) with a reduced frequency and volume of inter-processor communication, Pages 39 and 40, 3.5 Legality of Tiling in the Polyhedral Model, Paragraph 1; the framework can be targeted (based on) different parallel architectures (architectural features) like general-purpose multicores, the Cell processor, GPUs or embedded multiprocessor SoCs, Pages ii and iii, Abstract, Paragraph 2, lines 15-18)

Claims 3, 4, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uday Kumar Reddy Bondhugula (“Effective Automatic Parallelization and Locality Optimization Using The Polyhedral Model”, 2008) in view of Bashkansky et al. (US 2009/0193402).

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Uday Kumar Reddy Bondhugula further discloses:
further comprising: 
receiving an input program file (receiving the program and transforming it into a tree, Page 63, 3.15 Summary, Paragraph 1, lines 1-8) and one or more parameters (performing good affine transformations through a power and practical linear cost function (parameters) that enables efficient tiling and fusion of sequences of arbitrarily nested loops, Page ii, Abstract, Paragraph 2, lines 13-14)
wherein a directed acyclic graph is composed from computer system instructions of the input program file; (transforming the program into a tree, Page 63, 3.15 Summary, Paragraph 1, lines 1-8)
an optimization to apply is determined based on the one or more parameters. (performing good affine transformations through a power and practical linear cost function (parameters) that enables efficient tiling and fusion of sequences of arbitrarily nested loops (optimization), Page ii, Abstract, Paragraph 2, lines 13-14)
Uday Kumar Reddy Bondhugula does not disclose:
receiving a configuration file comprising the one or more parameters;
one or more parameters encoded in the configuration file.
However, Bashkansky et al. disclose:
receiving a configuration file comprising the one or more parameters; (see Figure 3B; receiving a listing of program entities and their compiler optimization configurations (configuration file comprising one or more parameters), Paragraph 40, lines 10-12)
one or more parameters encoded in the configuration file (see Figure 3B; receiving a listing of program entities and their compiler optimization configurations (configuration file encoded with one or more parameters), Paragraph 40, lines 10-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bashkansky et al. into the teaching of Uday Kumar Reddy Bondhugula to include a configuration file comprising the one or more parameters and one or more parameters encoded in the configuration file in order to allow for different sets of optimization options to be applied to different program entities or to allow a user to store optimization parameters for efficient reuse for another similar process.

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Uday Kumar Reddy Bondhugula does not disclose:
wherein the one or more parameters comprises at least one of:

unrolling; 
and block-cyclic distribution. 
However, Bashkansky et al. disclose:
wherein the one or more parameters comprises at least one of:
swizzling; 
unrolling; 
and block-cyclic distribution. (Bashkansky et al., see Figure 3B for example optimization configurations for entities such as loop unrolling, code motion, etc…)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bashkansky et al. into the teaching of Uday Kumar Reddy Bondhugula to wherein the one or more parameters comprises at least one of swizzling; unrolling; and block-cyclic distribution  in order to further optimize code.

With respect to Claim 10, all the limitations of Claim 9 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
wherein the instructions, as a result of execution by the one or more first processors, further cause the system to determine whether to apply a particular optimization based on one or more parameters. (performing good affine transformations through a power and practical linear cost function (parameters) that enables efficient tiling and fusion of sequences of arbitrarily nested loops (apply a particular optimization), Page ii, Abstract, Paragraph 2, lines 13-14)
Bashkansky et al. disclose:
one or more parameters configurable by a user via a configuration file. (compiler optimization options and parameters are selected manually (by a user) using an entity table, Paragraphs 32 and 40, lines 15-17 and 5-12 respectively) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bashkansky et al. into the teaching of Uday Kumar Reddy Bondhugula to include one or more parameters configurable by a user via a configuration file in order to give a user greater control over what parameters to use when optimizing code.

With respect to Claim 22, all the limitations of Claim 14 have been addressed above; and Uday Kumar Reddy Bondhugula further discloses:
wherein the executable instructions to modify the one or more portions include executable instructions to map, for a computer program associated with the one or more portions, executable code for parallel execution based on one or more parameters to generate the executable code according to the architecture. (performing good affine transformations through a power and practical linear cost function (parameters) that enables efficient tiling and fusion of sequences of arbitrarily nested loops (modification), Page ii, Abstract, Paragraph 2, lines 13-14; automatically generate parallel code from regular C program sections that can be executed on processors such as cell processor, GPUs or embedded multiprocessor SoCs (graph code), Page iii, Abstract, Paragraph 3, lines 1-3)
However, Bashkansky et al. disclose:
(see Figure 3B; receiving a listing of program entities and their compiler optimization configurations (configuration file comprising one or more parameters), Paragraph 40, lines 10-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bashkansky et al. into the teaching of Uday Kumar Reddy Bondhugula to include a configuration file comprising the one or more parameters a in order to allow for different sets of optimization options to be applied to different program entities or to allow a user to store optimization parameters for efficient reuse for another similar process.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uday Kumar Reddy Bondhugula (“Effective Automatic Parallelization and Locality Optimization Using The Polyhedral Model”, 2008) in view of Craymer (US 2014/0019949).

With respect to Claim 6, all the limitations of Claim 5 have been addressed above; and Uday Kumar Reddy Bondhugula further discloses:
wherein the instructions, as a result of execution by the one or more first processors, further cause the system to generate a directed acyclic graph from a computer program, (transforming the program into a tree , Page 63, 3.15 Summary, Paragraph 1, lines 1-8)
Uday Kumar Reddy Bondhugula do not explicitly disclose:

However Craymer discloses:
the directed acyclic graph comprising a plurality of nodes wherein one or more root nodes of the plurality of nodes is determined based on one or more input expressions of the computer program and one or more leaf nodes of the plurality of nodes is determined based on one or more output expressions of the computer program. (abstract syntax trees (AST) contains root, branches, and leaves (plurality of nodes) wherein each node in the tree represents a structure in the program code such as variables, operators, procedure calls and similar structures (input/output expressions), Paragraph 32; also see Figures 6A-6E for example AST)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Craymer into the teaching of Uday Kumar Reddy Bondhugula to include the directed acyclic graph comprising a plurality of nodes wherein one or more root nodes of the plurality of nodes is determined based on one or more input expressions of the computer program and one or more leaf nodes of the plurality of nodes is determined based on one or more output expressions of the computer program in order to take advantage of the benefits of constructing an abstract syntax tree such as using it to verify the correctness of a program.

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Uday Kumar Reddy Bondhugula further discloses:
wherein:
a node of the plurality of nodes is associated with an affine set (each node of the tree is a good permutable loop nest set (affine set) and an affine map (transforming to a tree of permutable loops nests sets/bands (affine map), Page 63, 3.15 Summary, Paragraph 1, lines 1-3); 
and the instructions to modify the one or more portions are determined based at least in part on the affine set and the affine map. (determination if loops are tillable (modify the one or more portions) are based on the tree of permutable loop nest sets/bands (affine set/map), Page 63, 3.15 Summary, Paragraph 1, lines 1-3);

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uday Kumar Reddy Bondhugula (“Effective Automatic Parallelization and Locality Optimization Using The Polyhedral Model”, 2008) in view of Liem et al. (US 2002/0124012).

With respect to Claim 11, all the limitations of Claim 5 have been addressed above; and Uday Kumar Reddy Bondhugula further discloses:
the architecture is a first processor architecture; (the framework can be targeted to different parallel architectures (first architecture) like general-purpose multicores, the Cell processor, GPUs or embedded multiprocessor SoCs, Pages ii and iii, Abstract, Paragraph 2, lines 15-18)
Uday Kumar Reddy Bondhugula do not disclose:
and the instructions, as a result of execution by the one or more processors, further cause the system to generate different executable code based at least in part on scheduling operations and a second processor architecture, the second processor architecture being different from the first processor architecture.
However, Liem et al. disclose:
and the instructions, as a result of execution by the one or more processors, further cause the system to generate different executable code based at least in part on scheduling operations and a second processor architecture, the second processor architecture being different from the first processor architecture. (compiler generates code for multi-processor architectures 10, 50 and 100 (first and second processor architecture that are different) which are assigned any number of tasks (scheduling operations), Paragraphs 43 and 48, lines 1-5 and 1-17 respectively)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liem et al. into the teaching of Uday Kumar Reddy Bondhugula to include generating different executable code based at least in part on scheduling operations and a second processor architecture, the second processor architecture being different from the first processor architecture in order to achieve maximum parallelism by executing more than one task in parallel using multiple processors. (Liem et al., Paragraph 47, lines 10-13)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uday Kumar Reddy Bondhugula (“Effective Automatic Parallelization and Locality Optimization Using The Polyhedral Model”, 2008) in view of Trepagnier et al. (US 2010/0106356).

With respect to Claim 15, all the limitations of Claim 13 have been addressed above; and Uday Kumar Reddy Bondhugula further disclose:
wherein the one or more modified portions of the graph code is used to generate executable code that comprises a linear algebra kernel to be used in connection with a processor (code that includes several dense linear algebra kernels targeted for a specific parallel architecture/processor, Page iii, Paragraph 3, lines 5-8)
Uday Kumar Reddy Bondhugula do not explicitly disclose:
a processor controlling an autonomous vehicle.
However, Trepagnier et al. disclose:
a processor controlling an autonomous vehicle. (multiple processors controlling an autonomous vehicle, Paragraph 33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Trepagnier et al. into the teaching of Uday Kumar Reddy Bondhugula to include a processor controlling an autonomous vehicle for reasons of design choice of the developer or to improve the controlling of an autonomous vehicle.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/

February 3, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191